Citation Nr: 0906640	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
tinnitus disability.

2.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
50 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The issues of entitlement 
to increased ratings for PTSD and bilateral hearing loss 
disability were remanded in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a statement received from the Veteran in April 2007, he 
stated that he had undergone a March 2007 appointment with 
the VA audiology clinic in Vineland, New Jersey.  While the 
Veteran indicated that the examiner would submit such 
examination report, the report has not been associated with 
the claims folder.  VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  VAOPGCPREC 12-95.  Thus, 
under the circumstances, the March 2007 VA audiological 
examination report should be obtained from the Vineland VAMC.

Subsequent to issuance of the May 26, 2005, Board Remand, 
correspondence from the Veteran was associated with the 
claims folder which requested a videoconference hearing 
before the Board.  A Remand is necessary to comply with such 
request.  

Accordingly, the case is REMANDED for the following actions:

1.  The March 2007 VA audiological 
examination report from the Vineland VAMC 
should be associated with the claims 
folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the Veteran's claim for an 
increased rating for bilateral hearing 
loss disability.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

3.  The RO should then schedule the 
Veteran for a videoconference Board 
hearing in Los Angeles, California.  Once 
the hearing is conducted, or in the event 
the Veteran cancels his hearing request 
or otherwise fails to report, the case 
should be returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




